Citation Nr: 0208780	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-01 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for coronary artery disease, 
including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to March 
1970 and from November 1990 to September 1992.  The veteran 
also had service with his National Guard unit.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for coronary artery disease to 
include hypertension.  Further development will be conducted 
on the issue of service connection for coronary artery 
disease to include hypertension on a de novo basis pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1. Service connection for coronary artery disease, including 
hypertension, was last denied by the RO in a November 1993 
rating action.  The veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.

2. The evidence received since the November 1993 decision 
denying service connection for coronary artery disease, 
including hypertension is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1993 RO determination which denied service 
connection for coronary artery disease, including 
hypertension is final. 38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence submitted subsequent to the 
November 1993 decision of the RO is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case. 

In this regard, the veteran was informed in the statement of 
the case supplemental statements of the case of the 
requirements necessary to establish his claim.  Additionally, 
the service medical records and all available post service 
records have been obtained.  The Board concludes that the VA 
has met its duty to notify and assist the appellant in the 
development of her claim under the VCAA and the implementing 
regulations.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 West 1991 and & 2001).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b (2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(24), 1131, 1110 (West 1991& Supp. 2001); 38 C.F.R. § 
3.6(a) (2001).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (2001).

Evidence of record at the time of the November 1993 decision 
of the RO that denied service connection for coronary heart 
disease, including hypertension, is briefly summarized.  

The service medical records consist of the records from the 
veteran's second period of active duty.  These records show 
that the veteran was taking medication for hypertension.  In 
May 1992 the veteran underwent a medical evaluation primarily 
for orthopedic disabilities.  The clinical history indicated 
that he was taking medication for hypertension, which was 
well controlled.  A June 1992 medical board proceeding shows 
that the veteran was discharged from active duty for several 
disabilities, including hypertension, controlled which 
existed prior to service and was not permanently aggravated 
by service.  A VA examination was conducted in January 1993.  
The clinical history indicated that the veteran had essential 
hypertension since 1985.  The diagnoses included history of 
essential hypertension.  In June 1993 the RO denied service 
connect for high blood pressure.  At that time it was 
determined that essential hypertension existed prior to 
service and was not aggravated by military service.  The 
veteran was notified of that decision and of his appellate 
rights.   He did not appeal that decision which is final.  
38 U.S.C.A. § 38 U.S.C.A. § 7105.  Subsequently received was 
a military hospital report, which shows that the veteran was 
hospitalized in January 1960 for a burn of the right leg.  
Also received were copies of service medical records which 
were previously on file.  In August 1993 the RO denied 
service connection for essential hypertension.  At that time 
the RO determined that new and material evidence had not been 
submitted. The veteran was notified of that decision and of 
his appellate rights.   He did not appeal that decision which 
is final.  38 U.S.C.A. § 38 U.S.C.A. § 7105. However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 512-513 (1992).

Evidence received subsequent to the November 1993 decision 
includes the service medical records from the veteran's first 
period of service and National Guard medical records, dated 
from 1980 to 1989, and administrative records.  These records 
show that a blood pressure reading of 132/96 was recorded 
during a periodic examination on May 14, 1984.  These records 
also show that the veteran was hospitalized for hypertension 
for several days beginning on June 18, 1987.  The 
administrative records show that the veteran was on active 
duty for training (ACDUTRA) from May 5 to May 19, 1984 and 
June 13 to June 27, 1987.  Hypertension is persistently high 
arterial blood pressure with suggested threshold levels 
starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 
1988).)  

Analysis 

The evidence received since the November 1993 RO decision 
includes service medical records and administrative records 
which show the presence of high blood pressure for the first 
time while the veteran was on ACDUTRA in May 1984 and June 
1987.  As such, the Board finds that this evidence is new and 
material and the claim is reopened.   


ORDER

New and material evidence having been received the claim for 
service connection for coronary artery disease is reopened.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

